Dissenting Opinion by
Mr. Justice Moschzisker:
The plaintiff alleged that the defendants had entered into a conspiracy the effect of which was to cause him to lose the situation by which he earned his living; that the conspiracy culminated in a written demand made by these defendants on their common employer which amounted to a threat that unless the plaintiff was discharged the defendants would embarrass the employer’s business by quitting work in a body. After the trial judge had refused several offers he entered a nonsuit for want of sufficient evidence to prove the plaintiff’s case.
*493None of the offers contains any direct tender of proof that the twenty-eight men named as defendants did in point of fact sign the paper which caused the plaintiff to lose his situation, although they inferentially suggest a proffer of evidence to that effect. But conceding that such proofs were tendered, the offers are faulty in that they contain a proffer of testimony to show that the charges against the plaintiff were determined by the central labor body in his favor on August 10, whereas the demand which is claimed to have caused the loss of his position and which marked the culmination of the alleged conspiracy, took place almost a month prior to that time. These offers were objected to not only as “immaterial and irrelevant” but also expressly upon the ground that they were “incompetent,” counsel adding “anything that the lodge did in its representative capacity cannot bej objected to in court.” The fact that the charges were determined in favor of the plaintiff would, undoubtedly, have prejudiced the defendants, and, therefore, if such evidence was not part of the former’s case, its acceptance would have been reversible error. The evidence offered on this point did not tend to prove any part of the plaintiff’s case; it merely went to establish a fact collateral to all of the issues involved which occurred after the alleged conspiracy had attained its end. Yet without certain evidence contained in these faulty offers there was no sufficient proof of a conspiracy by the defendants against the plaintiff; furthermore, there was no proof that the defendants signed the paper which the plaintiff claimed caused the loss of his position or proper evidence that they authorized the three men who called upon the employer, and are alleged to have said that they were a committee representing the other defendants, to act as their agents in presenting that paper. An agent’s authority cannot be proved by testimony given by a third party of the declarations of the alleged agent concerning his power to act: Kaufman v. National Transit Co., 2 Mona. 36; Cham*494bers v. Davis, 3 Whart. 40; Plumsted v. Rudebagh, 1 Yeates 502; Evans v. Owens, 3 Penny. 228; Van Horn v. Frick, 3 S. & R. 278; Hannay v. Stewart, 6 Watts 487; Whiting v. Lake, 91 Pa. 349; Central Penna. Tel. & Supply Co. v. Thompson, 112 Pa. 118; Pepper v. Cairns, 133 Pa. 114, 121; Bible v. Centre Hall Borough, 19 Pa. Superior Ct. 136; this is the only character of evidence upon that subject which appears upon the present record.
When an offer containing relevant and irrelevant matter is made as a whole, the judge is not bound to separate the good from the bad, but may reject it all: 2 Pepper & Lewis C. R. A. Col. 2237, and cases there cited. As already stated, the offers in question, contained irrelevant matter, which was sufficiently pointed out by counsel in stating his objection, and hence the trial judge was justified in rejecting them as a whole and in entering the nonsuit. Moreover, there was no proper disposition of the rule to take off the nonsuit, and for that reason the appeal was premature and should be dismissed.
After a review of the whole record, I cannot see how, without a disregard of the settled rules of evidence and practice, it can be said that the learned court below fell into error. These rules have been established out of abundance of experience to insure a proper trial and to work out exact justice in the greatest number of cases, and I see nothing in the plaintiff’s case which differentiates it from others or justifies the establishment of a precedent that may well cause confusion to the profession and give rise to many futile appeals in the years to come. The plaintiff had the assistance of able counsel, he had every opportunity to which a litigant is entitled, and even though "a fundamental principle of justice” may be involved, it seems to me that, in this age of clogged courts and delayed litigation, we should not lose sight of the fact that there are a multitude of other cases pressing for adjudication, and new *495trials, should not be granted unless reversible error plainly, appears upon the record.; I find none here, and, therefore, I enter my dissent.